  Case 15-38266      Doc 55    Filed 12/09/19 Entered 12/09/19 15:54:13               Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:      15-38266
STACEY MIXON-NEWTON                          )
                                             )                Chapter: 13
                                             )
                                                              Honorable LaShonda Hunt
                                             )
                                             )
               Debtor(s)                     )

          ORDER GRANTING MOTION TO INCUR DEBT and SHORTEN NOTICE

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

   It is hereby ORDERED that:

  1) Debtor's request to shorten the notice requirement is granted.

   2) The Debtor is granted leave to obtain financing in the amount of up to $41,808.24, with financing
of an annual percentage rate of up to 14.75%, with monthly payments of up to $581.00 per month for a
2015 Infinity QX60 or similar vehicle.




                                                          Enter:


                                                                      Honorable LaShonda A. Hunt
Dated: December 09, 2019                                              United States Bankruptcy Judge

 Prepared by:
 Robert C. Bansfield Jr. ARDC #6329415
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
